DETAILED ACTION
This action is in response to the initial filing of Application no. 17/212965 on 09/25/2021.
Claims 1 – 20 are still pending in this application, with claims 1, 9 and 17 being independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3- 5, 9, 11 - 13, 17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 11, 18 and 22 of U.S. Patent No. 10,991,379 in view of Subasingha et al. (US 2017/0076734).

The claim mapping is as follows.

Current Application 
1. A method comprising: receiving audio data generated at a first client device; identifying, using a classifier, a first audio type and a second audio type as being represented in the audio data; selecting, based on at least the first audio type, an audio enhancement network from a group of audio enhancement networks; analyzing a portion of the audio data using the audio enhancement network, wherein the audio enhancement network is trained to at least one of enhance a first representation of the first audio type or reduce a second representation of the second audio type to result in enhanced audio data; and sending the enhanced audio data to a second client device.

3. The method of claim 1, wherein selecting the audio enhancement network from the group of audio enhancement network is based at least in part on the audio enhancement network being trained with training data of the first audio type.

4. The method of claim 1, further comprising: inputting the audio data into a speaker identification network to obtain a speaker identification, the speaker identification network being trained using a speech signal from a user to recognize speech signals as being represented in received audio data, wherein selecting the audio enhancement network from the group of audio enhancement networks is based at least in part on the speaker identification, and the audio enhancement network includes a neural network that has been trained using speech signals of a speaker associated with the speaker identification.

5. The method of claim 1, wherein: the second audio type represents noise interference that is represented in the audio data; and analyzing the portion of the audio data using the audio enhancement network includes reducing the noise interference in the audio data.

9. A system comprising: one or more processors; one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: receiving audio data generated at a first client device; identifying, using a classifier, a first audio type and a second audio type as being represented in the audio data; selecting, based on at least the first audio type, an audio enhancement network from a group of audio enhancement networks; analyzing a portion of the audio data using the audio enhancement network, wherein the audio enhancement network is trained to at least one of enhance a first representation of the first audio type or reduce a second representation of the second audio type to result in enhanced audio data; and sending the enhanced audio data to a second client device.

11. The system of claim 9, wherein selecting the audio enhancement network from the group of audio enhancement network is based at least in part on the audio enhancement network being trained with training data of the first audio type.

12. The system of claim 9, the operations further comprising: inputting the audio data into a speaker identification network to obtain a speaker identification, the speaker identification network being trained using a speech signal from a user to recognize speech signals as being represented in received audio data, wherein selecting the audio enhancement network from the group of audio enhancement networks is based at least in part on the speaker identification, and the audio enhancement network includes a neural network that has been trained using speech signals of a speaker associated with the speaker identification.

13. The system of claim 9, wherein: the second audio type represents noise interference that is represented in the audio data; and analyzing the portion of the audio data using the audio enhancement network includes reducing the noise interference in the audio data.

17. One or more non-transitory computer-readable media storing computer- executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: receiving audio data generated at a first client device; identifying, using a classifier, a first audio type and a second audio type as being represented in the audio data; selecting, based on at least the first audio type, an audio enhancement network from a group of audio enhancement networks; analyzing a portion of the audio data using the audio enhancement network, wherein the audio enhancement network is trained to at least one of enhance a first representation of the first audio type or reduce a second representation of the second audio type to result in enhanced audio data; and sending the enhanced audio data to a second client device.

19. The one or more non-transitory computer-readable media system of claim 17, the operations further comprising: inputting the audio data into a speaker identification network to obtain a speaker identification, the speaker identification network being trained using a speech signal from a user to recognize speech signals as being represented in received audio data, wherein selecting the audio enhancement network from the group of audio enhancement networks is based at least in part on the speaker identification, and the audio enhancement network includes a neural network that has been trained using speech signals of a speaker associated with the speaker identification.

20. The one or more non-transitory computer-readable media system of claim 17, wherein: the second audio type represents noise interference that is represented in the audio data; and analyzing the portion of the audio data using the audio enhancement network includes reducing the noise interference in the audio data.
US 10,991,379
1. A system comprising: a processing apparatus that is configured to: access audio data; determine a window of audio samples based on the audio data; input the window of audio samples to a classifier to obtain a classification, in which the classifier includes a neural network and the classification takes a value from a set of multiple classes of audio that includes a speech class and a music class; select, based on the classification, an audio enhancement network from a set of multiple audio enhancement networks; apply the selected audio enhancement network to the window of audio samples to obtain an enhanced audio segment, in which the selected audio enhancement network includes a neural network that has been trained using audio signals of a type associated with the classification; store, play, or transmit an enhanced audio signal based on the enhanced audio segment; determine a residual noise signal as a difference between an audio signal from the audio data and the enhanced audio signal; and merge the enhanced audio signal with the residual noise signal.

7. The system of claim 1, in which the processing apparatus is configured to: input the window of audio samples to a speaker identification network to obtain a speaker identification, in which the speaker identification network includes a neural network that has been trained using speech signals from one or more users to recognize speech signals as uttered by one of the one or more users; and select, based on the speaker identification, the audio enhancement network from the set of multiple audio enhancement networks, in which the selected audio enhancement network includes a neural network that has been trained using speech signals of a person associated with the speaker identification.

11. A method comprising: accessing audio data; determining a window of audio samples based on the audio data; inputting the window of audio samples to a classifier to obtain a classification, in which the classifier includes a neural network and the classification takes a value from a set of multiple classes of audio; selecting, based on the classification, an audio enhancement network from a set of multiple audio enhancement networks; applying the selected audio enhancement network to the window of audio samples to obtain an enhanced audio segment, in which the selected audio enhancement network includes a neural network that has been trained using audio signals of a type associated with the classification; storing, playing, or transmitting an enhanced audio signal based on the enhanced audio segment; determining a residual noise signal as a difference between an audio signal from the audio data and the enhanced audio signal; and merging the enhanced audio signal with the residual noise signal.

18. The method of claim 11, comprising: inputting the window of audio samples to a speaker identification network to obtain a speaker identification, in which the speaker identification network includes a neural network that has been trained using speech signals from one or more users to recognize speech signals as uttered by one of the one or more users; and selecting, based on the speaker identification, the audio enhancement network from the set of multiple audio enhancement networks, in which the selected audio enhancement network includes a neural network that has been trained using speech signals of a person associated with the speaker identification.




As shown above, claims 1, 7, 11, 18 and 22 of U.S. Patent No. 10,991,379 recite the limitations of claims 1, 3- 5, 9, 11 - 13, 17 and 19 of the currently pending application, except for following: the classifier identifies first audio type and second audio type; the audio enhancement network reduces a second audio type; and the second audio type is interference. 
However, Subasingha discloses an audio processing method  (Abstract), wherein a classifier identifies a first and second audio type ([0028] [0029] [0035] [0093] [0094]  [0128] [0130] [0133]); and an audio enhancement network reduces a second audio type, wherein the second audio type is interference ([0035] [0037 – 0039] [0097] [0127] [0128] [0130] [0134]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the limitations recited by claims 1, 7, 11, 18 and 22 of U.S. Patent No. 10,991,379 with the Subasingha’s teachings to achieve the following for the purpose of improving audio quality: the classifier identifies first audio type and second audio type; the audio enhancement network reduces a second audio type; and the second audio type is interference. 
Consequently, claims 1, 3- 5, 9, 11 - 13, 17 and 19 of the currently pending application are obvious variants of claims 1, 7, 11, 18 and 22 of U.S. Patent No. 10,991,379.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 9,11, 13, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Subasingha et al. (US 2017/0076734) (“Subasingha”) in view of Tashev et al. (US 2019/0318755) (“Tashev”).
For claim 1, Subasingha discloses a method (Abstract) comprising: receiving audio data generated (encoded audio signal) at a first client device (wireless communication device, Fig.5; [0114]) the encoded audio signal, generated by the wireless communication device, is received at a base station, [0091] [0092] [0101 – 0104] [0112] [0115 – 0118] [0126 – 0128]); identifying, using a classifier (Fig.1, 120, Fig.2, 230 and Fig.6, 606 or 610), a first audio type (speech) and a second audio type (noise/music) as being represented in the audio data ([0028] [0029] [0035] [0093] [0094]  [0128] [0130] [0133]); selecting, based on at least the first audio type, an audio enhancement network (noise suppressor) from a group of audio enhancement networks (level adjuster, range compressor) (The noise suppressor 132 may be used to process the synthesized signal 118 responsive to the control signal 122. For example, the noise suppressor 132 may be configured to selectively perform noise suppression on the synthesized 118 based on the control signal 122, e.g. the classification 119, [0035] [0037 – 0039] [0097] [0134]); analyzing a portion of the audio data using the audio enhancement network to enhance a first representation of a the first audio type (speech) or reduce a second representation of the second audio type (noise) (the noise is suppressed, [0038] [0039] [0134]); and sending the enhanced audio data to a second client device (the noise suppressed signal is output, [0127] [0128] [0130] [0134]). Yet, Subasingha  fails to teach that the audio enhancement network is trained to at least one of enhance a first representation of the first audio type of reduce a second representation of the second audio type.
However, Tashev discloses an audio processing method comprising a network (LSTM-MT) (Abstract), wherein the network is trained to enhance speech while reducing noise ([0032] [0037 – 0039] [0105 – 0112]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve Subasingha’s invention in the same way Tashev’s invention has been improved to achieve the predictable results of the noise suppressor (Subasingha, [0038] [0039] [0134]) further comprising a network which is trained to enhance speech while reducing noise for the purpose of suppressing all forms of noise including non-stationary noise (Tashev, deep learning methods are more efficient at suppressing non-stationary noise, [0002 – 0004] [0037]).

For claims 9 and 17, Subasingha discloses a system (Abstract) comprising: one or more processors (Fig. 6. 606; [0115]); one or more non-transitory computer-readable media (Fig.6, 632) storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations ([0118]) comprising: receiving audio data generated (encoded audio signal) at a first client device (wireless communication device, Fig.5; [0114]) the encoded audio signal, generated by the wireless communication device, is received at a base station, [0091] [0092] [0101 – 0104] [0112] [0115 – 0118] [0126 – 0128]); identifying, using a classifier (Fig.1, 120, Fig.2, 230 and Fig.6, 606 or 610), a first audio type (speech) and a second audio type (noise/music) as being represented in the audio data ([0028] [0029] [0035] [0093] [0094]  [0128] [0130] [0133]); selecting, based on at least the first audio type, an audio enhancement network (noise suppressor) from a group of audio enhancement networks (level adjuster, range compressor) (The noise suppressor 132 may be used to process the synthesized signal 118 responsive to the control signal 122. For example, the noise suppressor 132 may be configured to selectively perform noise suppression on the synthesized 118 based on the control signal 122, e.g. the classification 119, [0035] [0037 – 0039] [0097] [0134]); analyzing a portion of the audio data using the audio enhancement network to enhance a first representation of a the first audio type (speech) or reduce a second representation of the second audio type (noise) (the noise is suppressed, [0038] [0039] [0134]); and sending the enhanced audio data to a second client device (the noise suppressed signal is output, [0127] [0128] [0130] [0134]). Yet, Subasingha  fails to teach that the audio enhancement network is trained to at least one of enhance a first representation of the first audio type of reduce a second representation of the second audio type.
However, Tashev discloses an audio processing method comprising a network (LSTM-MT) (Abstract), wherein the network is trained to enhance speech while reducing noise ([0032] [0037 – 0039] [0105 – 0112]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve Subasingha’s invention in the same way Tashev’s invention has been improved to achieve the predictable results of the noise suppressor (Subasingha, [0038] [0039] [0134]) further comprising a network which is trained to enhance speech while reducing noise for the purpose of suppressing all forms of noise including non-stationary noise (Tashev, deep learning methods are more efficient at suppressing non-stationary noise, [0002 – 0004] [0037]).
For claims 3 and 11,  Subasingha and Tashev further disclose wherein selecting the audio enhancement network from the group of audio enhancement network is based at least in part on the audio enhancement network being trained with training data of the first audio type (Subasingha, [0038] [0039] [0134]) (Tashev, [0105 – 0110]).
For claims 5, 13 and 20, Subasingha and Tashev further disclose herein: the second audio type represents noise interference that is represented in the audio data (Subasingha, noise in noisy speech, [0028]); and analyzing the portion of the audio data using the audio enhancement network includes reducing the noise interference in the audio data (Subasingha, [0038] [0039] [0134]) (Tashev, [0037 – 0039] [0111] [0112]).

Claim(s) 4, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Subasingha et al. (US 2017/0076734) (“Subasingha”) in view of Tashev et al. (US 2019/0318755) (“Tashev”) and further in view of Calle et al. (US 2018/0358003) (“Calle”) and further in view of Examiner’s official notice.
For claims 4, 12 and 19, the combination of Subasingha and Tashev fails to teach inputting the audio data into a speaker identification network to obtain a speaker identification, the speaker identification network being trained using a speech signal from a user to recognize speech signals as being represented in received audio data,36Atty. Ref. No.: C237-0188USC1 Client Ref. No.: 1031086-US.02wherein selecting the audio enhancement network from the group of audio enhancement networks is based at least in part on the speaker identification, and the audio enhancement network includes a neural network that has been trained using speech signals of a speaker associated with the speaker identification.  
However, Calle discloses a method (Abstract) comprising: inputting audio data into a speaker identification network (neural network that detects voice features of a person who is talking) to recognize speech signals as being represented in received audio data ([0060]); and selecting an audio enhancement network (custom voice model for voice reconstruction comprising a neural network, [0037 – 0041] [0050]) from a group of audio enhancement networks ([0046] [0050]) based at least in part on the speaker identification ([0048 – 0050] [0054] [0057] [0059] [0060]), wherein the audio enhancement network includes a neural network that has been trained using speech signals of a speaker associated with the speaker identifier ([0050] [0060]). 
Furthermore, examiner takes official notice that it was well known in that art at the time of applicant’s filing, as shown in Calle ([0029] [0050] [0052]), that a neural network is trained using task specific data (e.g. image data for an image processing task and speech data for a speech processing task). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Subasingha and Tashev in the same way that Calle’s invention has been improved to achieve the following, predictable results for the purpose of further improving the poor speech quality of the audio data transmitted across a wireless network (Subasingha, [0113 – 0115] [0118]) (Calle, [0002 – 0004]): the invention further comprises a speaker identification network, wherein the audio data is inputted into the speaker identification network to obtain a speaker identification; the audio enhancement networks further comprise additional networks to improve poor speech quality, wherein an audio enhancement network is selected from the additional networks based at least in part on the speaker identification; and the selected audio enhancement network includes a neural network that has been trained using speech signals of a speaker associated with the speaker identification.  
Additionally, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the combined teachings of Subasingha, Tashev  and Calle with examiner’s official notice so that the speaker identification network is trained using task specific data including speech signals of a user for the purpose of adequately and practically automating the speaker identification task by using neural networks (Calle, [0002]).

Claim(s) 2, 6, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Subasingha et al. (US 2017/0076734) (“Subasingha”) in view of Tashev et al. (US 2019/0318755) (“Tashev”) and further in view of Li et al. (US 2017/0278513) (“Li”).
For claims 2 and 10, the combination of Subasingha and Tashev fails to teach wherein the audio data is first audio data associated with a first channel of the first client device, further comprising: receiving, from the first client device, second audio associated with a second channel; and based at least in part on the second audio being received from the first client device, analyzing a portion of the second audio data using the audio enhancement network.  
However, Li discloses a method for enhancing audio (Abstract), wherein both a first channel of audio data and second channel of audio data are received from a client device to form a single channel of audio data which is processed by a speech recognition network ([0004] [0008 – 0010] [0067 – 0069]).
Furthermore, the combination of Subasingha and Tashev discloses that audio data received from a client device (Subasingha, wireless device, [0114]) is analyzed using an audio enhancement network to improve audio quality (Subasingha, [0005] [0115] [0127] [0128] [0132 – 0134]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the combined teachings of Subasingha and Tashev with Li’s teaching’s so that both a first channel of audio data and second channel of audio data are received from a client device to form audio data which is analyzed by the  audio enhancement network for the purpose of improving the audio quality of the received audio signal (Subasingha, [0005]).

For claims 6 and 14, the combination of Subasingha and Tashev fails to teach wherein the audio data is first audio data, further comprising: receiving second audio data generated at the first client device;  based at least in part on the second audio being generated at the first client device, selecting the audio enhancement network from the group of audio enhancement networks; and analyzing a portion of the second audio data using the audio enhancement network.  
However, Li discloses a method for enhancing audio (Abstract), wherein both a first channel of audio data and second channel of audio data generated at a first client device are received from the client device to form a single channel of audio data which is processed by a speech recognition network ([0004] [0008 – 0010] [0067 – 0069]).
Furthermore, the combination of Subasingha and Tashev discloses the following: that audio data generated at a client device (Subasingha, wireless device, [0114]) is received and used to select an audio enhancement network from a group of audio enhancement networks (Subasingha, [0035] [0037 – 0039] [0097] [0134]); and the audio data is analyzed using the enhancement network (Subasingha, [0005] [0115] [0127] [0128] [0132 – 0134]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the combined teachings of Subasingha and Tashev with Li’s teaching’s so that following occurs for the purpose of improving the audio quality of the received audio signal (Subasingha, [0005]):  both a first channel of audio data and second channel of audio data are generated at the client device; the channels of audio data are received from a client device to form audio data which is used to select an audio enhancement network from a group of audio enhancement networks; and the audio data is analyzed using the audio enhancement network.

Claim(s) 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Subasingha et al. (US 2017/0076734) (“Subasingha”) in view of Tashev et al. (US 2019/0318755) (“Tashev”) and further in view of Meloney et al. (US 2014/0278420) (“Meloney”).
For claims 7 and 15, the combination of Subasingha and Tashev further disclose wherein the second audio type in the audio data is an unwanted signal (Subasingha, noise in noisy speech, [0018]), yet  fails to teach using the unwanted noise signal to train the audio enhancement network to identify unwanted noise signals in received audio data.  
However, the combination of Subasingha and Tashev further discloses training the audio enhancement network using noisy speech signals,  (Tashev, LSTM-MT) (Tashev, [0038] [0062] [0092]).
Moreover, Meloney discloses a method for training a voice recognition model database (Abstract), wherein a noisy speech signal used to train the recognition model is automatically captured by a user device ([0013 – 0015]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Subasingha and Tashev in the same way Meloney’s invention has been improved to achieve the predictable results of additionally using the unwanted noise signal received at the client device to train the audio enhancement network to identify unwanted noise signals in received audio data for the purpose of improving the audio quality of the received audio signal (Subasingha, [0005]).

Claim(s) 8, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Subasingha et al. (US 2017/0076734) (“Subasingha”) in view of Tashev et al. (US 2019/0318755) (“Tashev”) and further in view of Calle et al. (US 2018/0358003) (“Calle”).
For claims 8, 16 and 18, the combination of Subasingha and Tashev fails to teach inputting the audio data into a speaker identification network to identify a type of speaker that uttered a speech signal in the audio data, the type of speaker indicting at least one of age, a gender or an accent associated with the speaker,  Client Ref. No.: 1031086-US.02wherein selecting the audio enhancement network from the group of audio enhancement networks is based at least in part on the audio enhancement network including a neural network that has been trained using speech signals of speakers associated with at least one of age, gender of accent. 
However, Calle discloses a method (Abstract) comprising: inputting audio data into a speaker identification network (neural network which performs analysis of a voice stream) to identify a type of speaker that uttered a speech signal in the audio data, the type of speaker indicting at least one of age, a gender or an accent associated with the speaker ([0046] [0052]); and selecting an audio enhancement network (generic voice model for voice reconstruction comprising a neural network, [0037 – 0041] [0046] [0052]) from a group of audio enhancement networks ([0046] [0052]) based at least in part on the audio enhancement network including a neural network that has been trained using speech signals of speakers associated with at least one of age, gender or accent (the generic voice models include learned voice models, CNNs for ages, sexes and accents) ([0046] [0051] [0052] [0057] [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Subasingha and Tashev in the same way that Calle’s invention has been improved to achieve the following, predictable results for the purpose of further improving the poor speech quality of the audio data transmitted across a wireless network (Subasingha, [0113 – 0115] [0118]) (Calle, [0002 – 0004]): the invention further comprises a speaker identification network, wherein the audio data is inputted into the speaker identification network to identify a type of speaker indicating at least one of an age, gender, or accent associated with speaker; the audio enhancement networks further comprise additional networks to improve poor speech quality, wherein an audio enhancement network is selected from the additional networks based at least in part on the audio enhancement network including a neural network that has been trained using speech signals of speakers associated with at least one of the age, gender or accent

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONIA L GAY/            Primary Examiner, Art Unit 2657